Citation Nr: 1331786	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to June 1995.

This case was last before the Board of Veterans' Appeals (Board) in April 2013, on appeal from April 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2008, the RO issued a decision continuing a 10 percent disability rating for the Veteran's left knee disability.  In June 2010, the RO granted service connection for anxiety disorder and assigned an initial 10 percent disability rating, effective November 5, 2009.  The Veteran timely appealed the assigned disability ratings.  In April 2013, the Board decided the Veteran's appeal as to the rating assigned for his anxiety disorder and remanded his claim for an increased rating for left chondromalacia patella for additional development.    

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2012.  As noted in the Board's April 2013 decision, a written transcript of that hearing was prepared and incorporated into the evidence of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file revealed additional medical evidence which has been carefully reviewed by the Board.

As noted in the Board's April 2013 remand, the Veteran is awaiting the Agency of Original Jurisdiction's (AOJ's) adjudication of his claim for an increased rating for a right knee disability.  The Board observes that decisions as to the Veteran's entitlement to compensation for low back pain and a digestive disorder, as well as his entitlement to increased ratings for his right knee disability and left eyebrow scar, were deferred in a rating decision issued by the AOJ in May 2011.  As the claims file does not reflect any subsequent adjudication of these issues, the Board does not have jurisdiction over them so they are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal of the rating assigned for the left knee disability is warranted, even though such will, regrettably, further delay an appellate decision.

In April 2013, the Board remanded the Veteran's claim in order for the RO/AMC to collect outstanding VA treatment records, to specifically include his vocational rehabilitation records, as the evidence reflected that he was in receipt of vocational rehabilitation due to his left knee disability.  Review of the claims file reflects that the AMC subsequently confirmed the existence of, and submitted a request for, those vocational rehabilitation records.  However, although an April 24, 2013 e-mail within the claims file reflects that those records would be sent to the AMC, the claims file does not contain any vocational rehabilitation records or otherwise explain their absence.  Compliance with remand directives is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the RO/AMC has not substantially complied with all of the Remand directives, the appeal must be returned for corrective action.

In the April 2013 remand, the Board also directed the RO/AMC to assist the Veteran in collecting any outstanding private treatment records and obtaining any pertinent employment records.  Although the Veteran did not respond to a subsequent VA letter asking him to submit additional private/employment records or to provide VA with the necessary authorization to obtain those records on his behalf, as the claim is herein remanded, the Board will afford the Veteran another opportunity to submit, or request that VA gather on his behalf, outstanding employment and/or private treatment records.  

Further, in regard to VA treatment records, the Board observes that the most recent VA treatment note associated with the (Virtual) record is dated April 10, 2013.  While this case is in remand status, the RO/AMC should make additional efforts to obtain any available subsequent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding VA treatment records generated after April 10, 2013 and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2. GATHER THE VETERAN'S VOCATIONAL REHABILITATION RECORDS AND ASSOCIATE THEM, OR A COPY OF THEM, WITH THE CLAIMS FILE.  IF NO SUCH RECORDS ARE AVAILABLE, INCLUDE DOCUMENTATION OF THE UNAVAILABILITY IN THE CLAIMS FILE.

3. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any pertinent employment records as well as any identified outstanding private treatment records -to specifically include, but not limited to, any records of treatment occurring after January 2012 from Dr. Stowers and any records of physical therapy.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4. The RO/AMC should then determine whether the Veteran's claim of entitlement to an increased rating for his left knee disability should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

5. Readjudicate the remanded claim, to include consideration of any appropriate staged rating.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


